DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 15, 2018.  Claims 13-24 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for German Patent Application No. DE102016211644.4, filed June 28, 2016 and German Patent Application No. DE102015115809.2, filed December 17, 2015 are acknowledged.  However, certified copies have not been received.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2018 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and 
The abstract of the disclosure is objected for the inclusion of reference numbers.  Correction is required.  

Claim Objections
Claims 13-24 are objected to because of the following informalities:  

Claims 13-24 are objected to for including reference numerals within the claims.  Corrections are required.

Claims 1 and 21-23 are objected for the use of “via” is there is not a particular definition thereof.  Corrections are required.

Claim Interpretation - 35 USC § 112
The following is a quotation of U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claims 22-24 have been interpreted as under 35 U.S.C. § 112(f) for reciting functional language without corresponding structure, as indicated in this section and in section 35 USC § 112(b).  

Claims 22 and 23 recite one or more of elements “import device” and “provision device” which are limitations that invokes 35 U.S.C. 112(f) as they are all define by functionality. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, as described for each element within the claims. 
As indicated in the rejection of claims 22-24 under 35 USC 112(b), Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 22-24 recites, directly or indirectly, “import device” and “provision device”; however, nowhere in the specification does it define what comprises these devices nor does it provide any examples of what would comprise these devices.  Further, after performing a brief search, there does not appear to be a common and accepted definition or understanding of what comprise these devices.  Corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 13, 14, 16, 22 and 23 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for "the phase lines".  Corrections are required.

Claims 22 and 23 limitation of “import device” and “provision device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Office further notes that the deficiencies in the independent claims extend to the dependent claims as a result of their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17, 19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Publication No. DE102013209527 to Zahnradfabrik Friedrichshafen (hereinafter Friedrichshafen).  For the purpose of Examination, a machine translation of Friedrichshafen is being utilized, a copy of which is attached herewith.

As per claim 13, and similarly with respect to claims 22-24, Friedrichshafen discloses a method of actuating an actuator unit of a roll stabilizer for a vehicle, the actuator unit has a supply line port for providing a supply voltage, a converter for providing an AC voltage using the supply voltage, and at least two phase lines for providing alternating voltage to actuator ports of an actuator operable using AC voltage (e.g. see paragraphs 0066-0074, claims and figures), and the method comprising: importing an interrupt signal indicating either an interruption of a provision of or a deviation from the supply voltage at the supply line port (e.g. see paragraph 0066 and claims 4-6); and providing a protection signal, using the interrupt signal at an interface, to protection equipment, which is designed to at least partially prevent a generator voltage that either is fed or can be supplied to the phase lines from being transmitted via the actuator ports in response to the protection signal (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 14, Friedrichshafen discloses the features of claim 13, and further discloses further comprising a step of effectuating a short circuit between the phase lines in response to the protection signal using the protection equipment (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 15, Friedrichshafen discloses the features of claim 13, and further discloses further comprising a step of effectuating a short circuit between the supply line port and a reference potential of the actuator unit in response to the protection signal using the protection equipment (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 16, Friedrichshafen discloses the features of claim 13, and further discloses further comprising a step effectuating an interruption between the phase lines in response to the protection signal using the protection equipment (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 17, Friedrichshafen discloses the features of claim 14, and further discloses further comprising, during the effectuating step, at least one of the short circuit and the interruption are alternately effectuated and canceled  (e.g. the 

As per claim 19, Friedrichshafen discloses the features of claim 13, and further discloses further comprising a detecting step for the interruption of a provision of the supply voltage or a deviation from the supply voltage  (e.g. see rejection of claim 13).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichshafen, in view of designer’s choice.

As per claim 18, Friedrichshafen discloses the features of claim 13, but fails to particularly disclose further comprising the importing and the providing steps are performed using the generator voltage.  However, the Office notes that it is a matter of designer’s choice on the application (i.e. generator) of the interruption signal.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ 

As per claim 20, Friedrichshafen discloses the features of claim 19, but fails to particularly disclose further comprising detecting the interruption based on a comparison of a voltage applied to the supply line port and a reference voltage.  However, the Office notes that it is a matter of designer’s choice on determining interruption as there are a finite number of solutions.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include monitoring a voltage and comparing the voltage to a reference voltage for determining an interruption in current.

As per claim 21, Friedrichshafen discloses the features of claim 19, but fails to particularly disclose further comprising at least one of importing the interrupt signal in the import step, via an interface to a communication bus, and providing the protection signal to a communication bus, via an interface in the provision step.  However, the Office notes that it is a matter of designer’s choice on the application (i.e. communication bus) of the interruption signal.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include application to a communication bus as one of a finite applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669